       Case 2:17-cv-03768-CMR Document 73-1 Filed 02/21/19 Page 1 of 10




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


IN RE: GENERIC PHARMACEUTICALS                     MDL NO. 2724
PRICING ANTITRUST LITIGATION                       16-MD-2724

                                                   HON. CYNTHIA M. RUFE



THIS DOCUMENT RELATES TO:                          Civil Action Nos.

Humana Inc. v. Actavis Elizabeth, LLC et al.       No. 18-cv-3299

Marion Diagnostic Center, LLC et al. v.            No. 18-cv-4137
McKesson Corp. et al.

In re: State Attorneys General                     No. 17-cv-3768

Ahold USA Inc. et al. v. Actavis Holdco U.S.,      No. 18-cv-2641
Inc. et al.

The Kroger Co. et al. v. Actavis Holdco U.S.,      No. 18-cv-284
Inc. et al.

West Val Pharmacy et al. v. Actavis Holdco         No. 18-cv-2533
U.S., Inc. et al.

1999SEIU National Benefit Fund et al. v.           No. 18-cv-2401
Actavis Holdco U.S., Inc. et al.


          MEMORANDUM OF LAW IN SUPPORT OF DEFENDANT ZYDUS
            PHARMACEUTICALS (USA), INC.’S MOTION TO DISMISS
             PLAINTIFFS’ OVERARCHING CONSPIRACY CLAIMS

       Defendant Zydus Pharmaceuticals (USA), Inc. (“Zydus”), by and through undersigned

counsel, hereby submits this Memorandum of Law in Support of its Motion to Dismiss

Plaintiffs’ Overarching Conspiracy Claims (“Motion”), as follows:
        Case 2:17-cv-03768-CMR Document 73-1 Filed 02/21/19 Page 2 of 10




                                        I.         INTRODUCTION

        The Overarching Complaints1 seek to impose on Zydus both (1) direct liability for an

alleged price-fixing conspiracy between Zydus and co-defendants Heritage Pharmaceuticals, Inc.

(“Heritage”) and Teva Pharmaceuticals USA, Inc. (“Teva”) involving the drug acetazolamide,

and (2) joint and several liability for an alleged “overarching conspiracy” involving between 16

and 36 other pharmaceutical companies and numerous other drugs—many of which Zydus did

not and legally could not sell.2             While Zydus joins in the Joint Motion to Dismiss the

Overarching Complaints, Zydus files the instant Motion in accordance with Section II.1.d of

Pretrial Order No. 61 to highlight the specific allegations against it and asks that the Court

dismiss the Overarching Complaints as to Zydus to the extent Plaintiffs seek to impose joint and

several liability for the alleged overarching conspiracy.

                                             II.    ARGUMENT

A.      Standard Of Review.

        “To survive a motion to dismiss, a complaint must contain sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). To meet

this burden, a plaintiff must plead more than “labels and conclusions, and a formulaic recitation

of the elements of a cause of action will not do.” Twombly, 550 U.S. at 555. In other words, the

factual allegations in the complaint must be “enough to raise a right to relief above the

1
       As used in this memorandum, the term “Overarching Complaints” refers to the Indirect Reseller Plaintiffs’
Amended Overarching Complaint (“IRP Complaint”), No. 18-cv-2533; Humana Inc. Amended Complaint
(“Humana Complaint”), No. 2:18-cv-03299-CMR; Direct Purchasers’ First Amended Class Action Complaint
(“DPP Complaint”), No. 18-cv-02641; Marion First Amended Class Action Complaint, No. 2:18-cv-04137-CMR;
Kroger Plaintiffs’ Amended Complaint (“Kroger Complaint”), No. 18-cv-284; Plaintiff States’ Consolidated
Amended Complaint (“States’ Complaint”), No. 17-3768; and End-Payer Class Action Complaint (“EPP
Complaint”), No. 18-2401.
2
         In addition to acetazolamide, the Humana and Kroger complaints seek to hold Zydus directly liable for
alleged price-fixing conspiracies involving the drugs divalproex ER and pravastatin.

                                                       2
       Case 2:17-cv-03768-CMR Document 73-1 Filed 02/21/19 Page 3 of 10




speculative level.” Id. In the context of a conspiracy claim, the complaint must contain enough

factual matter to show that an agreement was made. Id. at 556. Courts are not required to accept

legal conclusions couched as factual allegations as true when ruling on a motion to dismiss. See

SigmaPharm, Inc. v. Mut. Pharm. Co., Inc., 772 F.Supp.2d 660, 668 (E.D. Pa. 2011). The

specific allegations against Zydus in the Overarching Complaints utterly fail to satisfy this

standard.

B.     The Allegations Against Zydus.

       Across all of the Overarching Complaints, Plaintiffs’ factual allegations as to Zydus are

extremely limited.   In sum, Plaintiffs allege the following:    (1) Zydus is one of several

pharmaceutical companies with a headquarters between New York City and Philadelphia; (2) in

2013 and 2014, unidentified Zydus employees communicated by telephone and text message

with unidentified employees from defendants Teva and Heritage; (3) in April and May 2014,

Teva employees communicated by telephone, text message, and LinkedIn messages with

unidentified employees from defendants Teva and Heritage, allegedly to discuss pricing for

acetazolamide; (4) in 2015, an unidentified Zydus employee attended a “Girls Night Out” in

Baltimore along with unidentified employees from defendants Citron, Dr. Reddy’s, Heritage, and

Teva; and (5) certain Zydus employees were members of various industry groups and attended

various industry conferences and meetings at which employees from the other defendants were

also present. See, e.g., States’ Compl. at ¶¶ 82, 88, 94-95, 298-99, 305; IRP Compl. at ¶¶ 179,

182, 184, 186, 188; Humana Compl. at ¶¶ 181-82, 184, 198, 201, 252, 306, 308, 310-11, 317,

411, 413, 639; DPP Compl. at ¶¶ 151, 155, 158-59, 162-63; Marion Compl. at ¶¶ 52-53; Kroger

Compl. at ¶¶ 157, 168, 174-75, 226, 245-47, 412-13, 421-36, 719, 724-30, 732, 734, 737-38;

EPP Compl. at ¶¶ 109, 142, 153, 168, 234, 350, 355, 436, 441-42, 446, 508. Each of the



                                               3
        Case 2:17-cv-03768-CMR Document 73-1 Filed 02/21/19 Page 4 of 10




purported single-drug conspiracies involving Zydus allegedly began in 2013-14.

       Plaintiffs plead no other substantive factual allegations as against Zydus. Based on these

thin allegations, paired with numerous conclusory statements, Plaintiffs seek to hold Zydus liable

for various formulations of an overarching conspiracy involving between 16 and 36

pharmaceutical companies and between 15 and 30 generic drugs. See States’ Compl. at ¶¶ 470-

605; IRP Compl. at ¶¶ 358-73; Humana Compl. at ¶¶ 761-1729; DPP Compl. at ¶¶ 507-15;

Marion Compl. at ¶ 132-35; Kroger Compl. at ¶¶ 812-1081; EPP Compl. at ¶¶ 702-804.

       Even if the Court concludes that Plaintiffs have stated a claim for a product-specific

price-fixing conspiracy involving acetazolamide—which Zydus does not concede—this is not a

sufficient basis to subject Zydus to the extraordinary threat of joint and several liability.

C.     The Overarching Complaints Fail To Sufficiently Plead An Overarching
       Conspiracy Claim As To Zydus.

       The Third Circuit employs a three-factor test to determine whether a series of individual

events constitutes a single overarching conspiracy. See United States v. Kelly, 892 F.2d 255,

258-59 (3d Cir. 1989); see also In re K-Dur Antitrust Litig., No. 01-cv-1652, 2016 U.S. Dist.

LEXIS 22982 (D.N.J. Feb. 25, 2016). First, the Court must determine whether a common goal

existed among the alleged conspirators. See Kelly, 892 F.2d at 259. Second, the Court examines

the nature of the scheme to determine “whether ‘the agreement contemplated bringing to pass a

continuous result that will not continue without the continuous cooperation of the conspirators.’”

Id. (quoting United States v. DeVarona, 872 F.2d 114, 119 (5th Cir. 1989). Third, the Court

must determine whether there is sufficient overlap among the participants in the individual

conspiracies. See Kelly, 892 F.2d at 259. Plaintiffs’ factual allegations against Zydus in the

Overarching Complaints fall woefully short of satisfying this test.




                                                  4
        Case 2:17-cv-03768-CMR Document 73-1 Filed 02/21/19 Page 5 of 10




        1.      The Overarching Complaints Fail To Allege Sufficient Facts Showing A
                Common Goal Existed Between Zydus And The Other Defendants.

        In order to satisfy the first element, the Overarching Complaints must contain factual

allegations “that plausibly suggest that each of the defendants was aware of and committed to the

essential purpose of the overarching conspiracy.” Precision Assocs. v. Panalpina World Trasp.

(Holding) Ltd., No. 08-cv-42-JG-VVP, 2011 U.S. Dist. LEXIS 51330, at *104-05 (E.D.N.Y. Jan.

4, 2011) (citing United States v. Downing, 297 F.3d 52, 57 (2d Cir. 2002)). Indeed, it is only

after a defendant agrees to a common purpose that it may be held jointly liable for the conduct of

its co-conspirators. See In re Auto. Parts Antitrust Litig., 2016 U.S. Dist. LEXIS 193193, at

*404 (E.D. Mich. April 13, 2016).

        This case is remarkably similar to Auto. Parts. In Auto. Parts, the plaintiffs alleged that

the defendants conspired to “fix, raise, and maintain the prices of certain automotive parts sold to

Original Equipment Manufacturers (‘OEMs’).” Id. at *396. The Auto. Parts court rejected the

plaintiffs’ contention that the defendants engaged in a single conspiracy rather than multiple

conspiracies. Id. at *403-06. Specifically, the court found that “an allegation that a Defendant

conspired to fix a particular component is not enough” to establish an inference as to each

defendant’s knowing participation “in a[n] [overarching] conspiracy to raise, fix, maintain or

stabilize the price of auto parts, not just the parts it makes or sells.” Id. at *404.

        Here, like the defendants in Auto. Parts, there are simply no factual allegations sufficient

to support a finding that Zydus was aware of a larger conspiracy in the marketplace for generic

pharmaceuticals.      Rather than link Zydus to an overarching conspiracy, the Overarching

Complaints allege, at most, the possible existence of a product-specific conspiracy involving

acetazolamide.3 See States’ Compl. at ¶¶ 88, 298-99, 305; IRP Compl. at ¶¶ 179, 182, 184, 186,


3
        Even the allegations that Zydus engaged in an individual conspiracy regarding acetazolamide are tenuous.

                                                      5
        Case 2:17-cv-03768-CMR Document 73-1 Filed 02/21/19 Page 6 of 10




188; Humana Compl. at ¶¶ 181-82, 184, 198, 201, 252, 306, 308, 310-11, 317, 411, 413, 639;

DPP Compl. at ¶¶ 151, 155, 158-59, 162-63; Marion Compl. at ¶¶ 52-53; Kroger Compl. at ¶¶

157, 168, 174-75, 226, 245-47, 412-13, 421-36, 719, 724-30, 732, 734, 737-38; EPP Compl. at

¶¶ 109, 142, 153, 168, 234, 350, 355, 436, 441-42, 446, 508. Plaintiffs offer nothing more than

sheer speculation that Zydus was engaged in an overarching conspiracy for numerous other

drugs—many of which it did not even sell. For example, the Overarching Complaints are devoid

of any factual allegations that Zydus had any conspiratorial communications or engaged in any

unlawful actions with any of the defendants who do not manufacture or market acetazolamide.

Indeed, the only allegation purportedly tying Zydus to the alleged overarching conspiracy is the

bald legal conclusion that “[the] agreement between Heritage, Teva, and Zydus was part of an

overarching conspiracy of the corporate Defendants named in the Complaint to unreasonably

restrain trade in the generic pharmaceutical industry.” States’ Compl. at ¶ 305. However,

“conspiracy” is a legal conclusion, and, as explained supra, the Court is not bound to accept

unsupported legal conclusions as true for purposes of a motion to dismiss. See SigmaPharm, 772

F. Supp. 2d at 668.

        As there are no factual allegations in the Overarching Complaints to support an inference

that there was a common goal between Zydus and each of the defendants regarding an

industrywide conspiracy, Plaintiffs’ overarching conspiracy claim against Zydus necessarily

fails as a matter of law.

        2.       The Overarching Complaints Fail To Sufficiently Allege That The Purported
                 Product-Specific Conspiracy Involving Zydus Was Interdependent With The
                 Other Conspiracies.



Notably, there are no allegations in the Overarching Complaints that sufficiently evince an intent on the part of
Zydus to join in any kind of conspiracy. While the Overarching Complaints specifically allege that employees from
Heritage and Teva contacted employees at Zydus for the purpose of entering into a price fixing agreement, there are
no direct allegations that anyone at Zydus ever agreed to enter into such an agreement.

                                                        6
       Case 2:17-cv-03768-CMR Document 73-1 Filed 02/21/19 Page 7 of 10




       Even if the Overarching Complaints sufficiently alleged the existence of a common goal,

which they do not, Plaintiffs still would be required to allege sufficient facts showing that the

alleged acetazolamide conspiracy involving Zydus was interdependent with the alleged price-

fixing conspiracies involving the other defendants and generic drugs. See In re K-Dur Antitrust

Litig., 2016 U.S. Dist. LEXIS 22982, at *76 (“To evaluate interdependence, the court engages in

an inquiry focused on ‘the extent to which the success or failure of one conspiracy is independent

of a corresponding success or failure by the other.’”). To satisfy this burden, Plaintiffs are

required to plead the “how, when, or where” the individual drug conspiracies “became connected

to each other into one global conspiracy connected by common actors, methods and goals.”

Precision Assocs., 2011 U.S. Dist. LEXIS 51330, at *95; see also In re Insurance Brokerage

Antitrust Litig., 618 F.3d at 332 (explaining that a single conspiracy exists when “the evidence

clearly indicated that the defendants would not have undertaken their common action without

reasonable assurances that all would act in concert.”); United States v. Kemp, 500 F.3d 257, 291

(3d Cir. 2007) (finding no interdependence where “neither of these sets of transactions was

contingent upon the other.”). Here, there are no facts in the Overarching Complaints to support

an inference that the alleged acetazolamide conspiracy involving Zydus, Teva, and Heritage was

contingent upon the alleged conspiracies involving the other defendants and drugs, or vice versa.

       As explained above, the only specific factual allegations against Zydus in each of the

Overarching Complaints involve acetazolamide. See States’ Compl. at ¶¶ 88, 298-99, 305; IRP

Compl. at ¶¶ 179, 182, 184, 186, 188; Humana Compl. at ¶¶ 181-82, 184, 198, 201, 252, 306,

308, 310-11, 317, 411, 413, 639; DPP Compl. at ¶¶ 151, 155, 158-59, 162-63; Marion Compl. at

¶¶ 52-53; Kroger Compl. at ¶¶ 157, 168, 174-75, 226, 245-47, 412-13, 421-36, 719, 724-30, 732,

734, 737-38; EPP Compl. at ¶¶ 109, 142, 153, 168, 234, 350, 355, 436, 441-42, 446, 508. Aside



                                                7
       Case 2:17-cv-03768-CMR Document 73-1 Filed 02/21/19 Page 8 of 10




from the unsupported legal conclusion that the alleged acetazolamide conspiracy was somehow

part of a larger conspiracy in the generic drug market, there are no allegations in the Overarching

Complaints from which it could be gleamed that this alleged conspiracy between Zydus,

Heritage, and Teva was interdependent on the alleged other drug-specific conspiracies.

Plaintiffs’ unsupported legal conclusion that the alleged acetazolamide conspiracy was part of a

larger, overarching conspiracy is not sufficient to withstand a motion to dismiss.             See

SigmaPharm, 772 F. Supp. 2d at 668 (explaining that courts do not need to accept legal

conclusions as true when ruling on a motion to dismiss).         Moreover, the simple fact that

Plaintiffs have alleged Zydus was allegedly involved in a price-fixing conspiracy similar to a

series of other alleged conspiracies in the same industry is not alone sufficient to demonstrate

interdependence. See, e.g., Precision Assoc., 2011 U.S. Dist. LEXIS 51330, at *106 (“While the

various local conspiracies alleged in this Complaint may evidence a widespread problem in the

industry, the allegations as they presently stand do not demonstrate a global conspiracy by sixty-

five defendants.”); Insurance Assocs., 618 F.3d at 351 (explaining that allegations of parallel

conduct alone “may allege a ‘pernicious industry practice,’ but they do not plausibly imply an

industry-wide conspiracy.”).    Accordingly, Plaintiffs also fail to sufficiently plead that any

individual conspiracy involving Zydus was interdependent with any individual conspiracies

involving drugs not manufactured or sold by Zydus.

       3.      The Overarching Complaints Fail To Allege Sufficient Overlap Between
               Zydus And The Other Defendants.

       Lastly, the Overarching Complaints is devoid of any factual allegations showing

sufficient overlap between Zydus and the other defendants. While every defendant need not

participate in every transaction, “the mere overlap of some of the defendants in some of the

transactions is, on its own, insufficient to establish an overarching agreement.” Auto. Parts,

                                                8
         Case 2:17-cv-03768-CMR Document 73-1 Filed 02/21/19 Page 9 of 10




2016 U.S. Dist. LEXIS 193193, at *407.

         Here, the Overarching Complaints allege only that Zydus conspired with Heritage and

Teva regarding the pricing for acetazolamide, yet conclude that there was an overarching

conspiracy amongst dozens of defendants regarding dozens of generic drugs. While Plaintiffs

allege the existence of an overarching conspiracy, they plead no facts to establish that there were

any agreements amongst the other defendants. Rather, Plaintiffs simply infer that all of the

defendants must have had similar agreements amongst themselves.                          The Third Circuit has

expressly rejected such an argument.4 See Insurance Brokerage, 618 F.3d at 327 (holding that

similar agreements are insufficient, standing alone, to infer a collective agreement); Radio Music

License Comm., Inc. v. SESAC, Inc., 29 F. Supp. 3d 487, 497 (E.D. Pa. 2014) (applying

Insurance Brokerage and dismissing hub-and-spoke conspiracy claim because the plaintiffs

offered nothing more than conclusory legal terms in support of its claim for a hub-and-spoke

conspiracy).

         The lack of any overlap between Zydus and any defendants other than Heritage and Teva

is fatal to Plaintiffs’ attempt to allege the existence of an industrywide price-fixing conspiracy

for generic drugs. Accordingly, the Overarching Complaints must be dismissed to the extent

they seek to impose liability on Zydus for an overarching conspiracy.

                                            III.     CONCLUSION

         For the foregoing reasons, Defendant Zydus Pharmaceuticals (USA), Inc. respectfully

requests that the Court grant its Motion and dismiss the overarching conspiracy claims in each of

the Overarching Complaints as to Zydus, with prejudice.

4
           Similarly, Plaintiffs cannot rely on group pleading to allege the existence of an overarching conspiracy.
The Overarching Complaints “‘must allege that each individual defendant joined the conspiracy and played some
role in it because, at the heart of an antitrust conspiracy is an agreement and a conscious decision by each defendant
to join it.’” In re TFT-LCD Antitrust Litig., 568 F. Supp. 2d 1109, 1117 (N.D. Ca. 2008) (quoting In re Carbon
Prods. Antitrust Litig., 333 F. Supp. 2d 303, 311-12 (D.N.J. 2004)).

                                                          9
      Case 2:17-cv-03768-CMR Document 73-1 Filed 02/21/19 Page 10 of 10




Dated: February 21, 2019                  Respectfully submitted,

                                          ZYDUS PHARMACEUTICALS
                                          (USA), INC.


                                          /s/ Jason R. Parish
                                          Jason R. Parish
                                          BUCHANAN INGERSOLL & ROONEY PC
                                          1700 K Street, NW, Suite 300
                                          Washington, D.C. 20006
                                          Tel.: (202) 452-7900
                                          Fax: (202) 452-7989
                                          Email: jason.parish@bipc.com

                                          Bradley J. Kitlowski
                                          BUCHANAN INGERSOLL & ROONEY PC
                                          One Oxford Center
                                          301 Grant Street, 20th Floor
                                          Pittsburgh, PA 15219
                                          Tel.: (412) 562-8800
                                          Fax: (412) 562-1041
                                          Email: bradley.kitlowski@bipc.com

                                          Counsel for Defendant Zydus
                                          Pharmaceuticals (USA), Inc.




                                     10
